Title: [Diary entry: 11 May 1786]
From: Washington, George
To: 

Thursday 11th. Thermometer at 55 in the morning—58 at Noon and 58 at Night. Morning cloudy, with great appearances of rain. About 11 Oclk. it began to rain; which fell moderately for about ten minutes & ceased but continued cloudy the remainder of the day—Wind at So. East but not very fresh. My Brother set off on his return home after breakfast, passing through Maryland. Mrs. Washington and Fanny Washington went up to Abingdon & returned in the Evening. I rid to the Plantations at Muddy hole, Dogue run and Ferry between Breakfast & dinner and crossed to that in the Neck after dinner. The ground, particularly where they were drilling Corn at the last and indeed at Dogue run, wch. was stiff, & had been plowed when it was too wet was astonish[ing]ly hard & lumpy; and in which it is much to be feared the Corn will never rise.